This is an appeal from the superior court of Oklahoma county. There was judgment for defendants in error, from which plaintiff in error has properly perfected an appeal to this court. It has served and filed a brief in compliance with the rules of this court, and defendants in error have neither filed a brief nor offered any excuse for their failure to do so. We have examined the record, and the brief appears reasonably to sustain the assignments of error, and, under the numerous authorities of this court, this court is not required to search the record to find some theory upon which the judgment may be sustained, but may reverse the judgment in accordance with the prayer of the petition of plaintiff in error. Phillips v.Rogers, 30 Okla. 99, 118 P. 371.
The judgment is therefore reversed and remanded.
By the Court: It is so ordered. *Page 247